The state has filed a motion for rehearing. The brief in support of the motion contains this statement: "Perhaps the conduct of defendant is not shown by the evidence to have been actuated by the evil intent or legal malice necessary to make it wilful." We understand this to be a practical admission on the part of the state that it failed to show by the evidence upon the trial that appellant acted wilfully at the time he removed the culvert, but the contention is made that the evidence showing that it was "knowingly" done supports the conviction.
The statute under which the prosecution was had is Art. 821, P. C., 1911, and reads:
"Any person who shall knowingly or wilfully destroy, injure or misplace any bridge, culvert, drain, sewer, ditch, signboard, mile-post, or tile, or anything of like character placed upon any road for the benefit of the same, shall be guilty of a misdemeanor and, upon conviction therefor, punished by fine of not more than five hundred dollars, and shall be liable to the county and any person injured for all damages caused thereby."
The word "knowingly" in the statute appears to be meaningless unless it was inserted to meet the case of one who injured or removed part of a public road without knowing of its public character. One certainly could not remove a culvert from a road without knowing he was doing it. In Ex Parte Cowden,168 S.W. 539, the prosecution was for permitting stock to run at large. The statute used "knowingly" in defining the offense. The complaint substituted for it the word "wilfully." The holding was that the words were synonymous. (See that case also for *Page 258 
collation of many authorities.) We think this the proper construction to be given Art. 821 and that no conviction can be sustained where the evidence fails to show the act complained of was "wilful." It may not be inappropriate to call attention to the fact that Article 821 does not appear in the Criminal Code of 1925. It seems to have been entirely omitted. The only offense defined which would cover the acts here complained of is in Art. 784, P. C., 1925, where the word "wilfully" appears and "knowingly" is omitted.
It will be noted that Commissioner Burnham denied the statement made by appellant in which the latter claimed that Burnham had told him it would be all right to take the culvert up, but Burnham says only that he did not give appellant permission to remove the culvert, but told him he would have nothing to do with it. After appellant had presented the account for the lumber to the commissioners court on two different occasions and payment for the lumber was refused, appellant says that he talked to Mr. Biddle, another commissioner, and told him all about the matter and how appellant had put the culvert in and furnished the lumber and that the county had refused to pay for it and that Biddle told him to take it up and that he (Biddle) would use it in his precinct and pay him for it, and that Biddle did pay him for the lumber the same amount that appellant had been compelled to pay to the lumber company after the court had declined to approve his bill.
Appellant's statement that Commissioner Biddle authorized him to take the culvert up is nowhere denied. It must be borne in mind that this court is not undertaking to determine the right of appellant as a matter of law to remove the culvert under the circumstances but is only called upon to say whether the evidence in the record now before it shows that appellant's act in removing the culvert was "wilful," that is, that it was done with evil intent and legal malice. In the event of another trial the evidence might not be to the same effect but be elaborated upon that point.
Believing the evidence fails to show that appellant's act was "wilful" as that term is understood in law, the state's motion for rehearing is overruled.
Overruled. *Page 259